Exhibit 10.16

MannKind Corporation

Board of Directors Compensation Program for Non-employee Directors

Adopted November 17, 2017

 

Type of Compensation

 

Amount

Annual Cash Retainer

 

$50,000 (cash)

Equity Vehicle

 

100% restricted stock unit

(Restricted stock units vest immediately, but shares will not be distributed
until the director leaves the board.)

Annual Equity Grant

 

Intended equity value: $150,000

(The number of shares will be determined using the then-current guideline price
for employee equity awards.)

Initial Equity Grant

 

None.

Independent Chairman Annual Premium

 

$32,500 (cash)

Committee Member Annual Compensation

 

Audit: $10,000

Compensation: $7,500

Nominating and Corporate Governance: $5,000

(cash)

Committee Chair Annual Premiums

 

Audit: $15,000

Compensation: $12,500

Nominating and Corporate Governance: $5,000

(cash)

 